Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.5 May 8, 2008 Svizera Holdings BV Antennestraat 43, Post Box 60300,1320 AY Almere, The Netherlands Attention:Mr. Vinay Sapte Gentlemen: Reference is made to that certain agreement between Svizera Holdings BV (Svizera) and Synovics Pharmaceuticals, Inc. (Synovics or the Company) dated April 3, 2008 and amended April 24, 2008 (as so amended, the Maneesh Side Letter). Svizera and the Company hereby amend and supplement the Maneesh Side Letter as set forth below (and except as expressly amended and supplemented by this letter, the Maneesh Side Letter shall remain in full force and effect and unamended): 1. Stockholders Voting Agreement . Synovics has prepared and circulated for review by the principal stockholders of the Company (including Ronald Lane; Maneesh Pharmaceuticals Ltd (Maneesh); Harcharan Singh (Singh); Axiom Capital Management, Inc.; and their respective affiliates and associates), a draft stockholders voting agreement (Stockholders Agreement) pursuant to which, among other things, such principal stockholders will vote all of their shares of Company stock in favor of the parties designated for election to the Companys Board in Section 3 of the Maneesh Side Letter under the caption Board Structure. The Company shall execute and deliver the Stockholders Agreement promptly after the terms and conditions thereof are agreed to the reasonable satisfaction of the parties thereto. 2. Compliance with Rule 14f-1 . The Company shall comply with Rule 14f-1 under the Securities and Exchange Act of 1934, as amended, as expeditiously as practicable after the Directors designated by Maneesh have completed and returned to the Company Director and Officer Questionnaires provided by the Company and Maneesh has delivered to the Company an irrevocable subscription to acquire $6,000,000 of Series C Convertible Redeemable Preferred Stock of the Company and the securities offered therewith (including the roll-over of $1,000,000 principal amount of Convertible Promissory notes of Kirk Pharmaceuticals LLC) deposited into the escrow account maintained by Axiom Capital Management $5,000,000 relating thereto. 3. Rights Agreement . In order to effect the transactions contemplated by the Maneesh Side Letter (including without limitation the execution and delivery of the Stockholders Agreement), the Company shall, on or before the execution of the Stockholders Agreement take such actions as it deems necessary to ensure that no person or entity party to the Stockholders Agreement is individually or collectively considered an Acquiring Person pursuant to that certain Rights Agreement dated as of September 8, 2006 between the Company and Continental Stock Transfer & Trust Company, as rights agents as a result of the transactions contemplated by the Maneesh Side Letter, or otherwise terminate the Rights Agreement. 4. Issuance of Certain Shares to Maneesh . The Maneesh Side Letter currently provides, in clause (e) under the caption Consulting Fees, that, in the event that Maneesh guarantees the Companys Credit Facility with BOI, the Company will issue 4,000,000 shares of Common Stock to Maneesh (the Guaranty Shares). (a) Section 3 of the Maneesh Side Letter is hereby amended to provide that the Guaranty Shares shall be issued Maneesh upon release of the Nostrum/Mulye guarantees, not issuance of a guaranty by Maneesh. (b) The Company hereby agrees that, in the event that all or any part of the 10,661,000 shares of Company Common Stock (Escrow Shares) currently held in escrow pursuant to the Settlement Agreement among the Company,
